846 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Russell J. TOZZI, Plaintiff-Appellant,v.NORTH CAROLINA DEPARTMENT OF CORRECTION, Michael Bumgarner,E.G. Davis, Dr., Earl D. Beshears, Charles M.Creecy, Dr. Lilly, William A. Dudley,Defendants- Appellees.
No. 87-7383.
United States Court of Appeals, Fourth Circuit.
Submitted March 22, 1988.Decided May 12, 1988.

Russell J. Tozzi, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, for appellees.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Russell J. Tozzi appeals the judgment of the district court granting the defendants' motion for summary judgment in his 42 U.S.C. Sec. 1983 action.  He alleges that the defendant dentists' decision to treat his periodontal disease with desensitizing agents and the defendant prison officials' failure to respond adequately to his complaints about that treatment constituted deliberate indifference to his serious medical needs.  We affirm.


2
Deliberate indifference to prisoners' serious medical needs violates the eighth amendment.   Estelle v. Gamble, 429 U.S. 97, 104 (1976).  Absent exceptional circumstances, a difference of opinion between a physician and a prisoner about the appropriate treatment of a condition does not constitute such deliberate indifference.   Wright v. Collins, 766 F.2d 841, 849 (4th Cir.1985).  The defendants did not violate the eighth amendment by failing to provide Tozzi with the type of treatment he requested.


3
We affirm the judgment of the district court.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


4
AFFIRMED.